IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN THE INTEREST OF: K.C., A MINOR           : No. 575 EAL 2019
                                            :
                                            :
PETITION OF: F.B., MOTHER                   : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court

IN THE INTEREST OF: K.C., A MINOR           : No. 576 EAL 2019
                                            :
                                            :
PETITION OF: F.B., MOTHER                   : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court

IN THE INTEREST OF: I.C., A MINOR           : No. 577 EAL 2019
                                            :
                                            :
PETITION OF: F.B., MOTHER                   : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of January, 2020, the Petition for Allowance of Appeal is

DENIED.